EXHIBIT 10.5
 
RETIRED DIRECTOR COMPENSATION PROGRAM AND
MANDATORY RETIREMENT AGREEMENT
 


Retired Director Compensation Program


Directors who have served on the Espey Board of Directors for several years
bring unique knowledge and experience to Espey (“the Company’). For its future
success and growth, and to provide continuity, Espey must attract the best
candidates for its board of directors and must maintain access to its existing
directors. In order to take advantage of the expertise and knowledge of retiring
directors and in order to attract outstanding new directors for the Company, the
board has instituted the Retired Director Compensation Program (“Program”).


Under the Program, after at least seven years of continuous service on the Espey
Board of Directors, including service prior to the date of this Program, a
director who ceases to serve as a director for any reason, except termination
for cause or voluntary retirement prior to attaining age 76, may serve at his or
her discretion, as a director emeritus. The term of a director emeritus, which
shall not exceed four years, shall be calculated on the basis of one quarter of
a year for each year of service as a board member and shall commence immediately
upon the date s/he ceases to serve as a director. The director emeritus is
required to attend 75% of the board meetings in a calendar year, in person or by
phone. As compensation for his or her ongoing participation in board activities,
the director continues to receive the base director fees paid at the point of
his or her retirement from the board. The director is also eligible to
participate in the Company’s insurance programs at the same cost that Espey
offers its employees. The Program commences upon retirement from the board, and
terminates at the earlier of the end of the term or the death of the director
emeritus. The director emeritus shall not be entitled to vote.


An employee-director cannot receive payment under the Program. A non-employee
director cannot receive compensation under the Program if s/he receives
compensation at the same time under another Company compensation or severance
contract or program.


Mandatory Retirement


Except as provided in the Retired Director Compensation Program, Directors are
required to retire from the Espey Board of Directors at age 76 provided,
however, that any director, who attains or has attained the age of 76 during his
term as director, may delay retirement until completion of his or her term.


Approved & Amended 11/20/09
 
 
19
 